Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 06/13/2022. This Action is made FINAL.
Claim(s) 3 and 5 were canceled.
Claim(s) 1-2, 4, and 6-8 are pending for examination.

Claim Objections
Claim 6 are objected to because of the following informality: The term “maintaining the speed accelerated” is grammatically incorrect. Would recommend amending to speed accelerated to.


Response to Arguments
With regards to claim(s) 1, 2, and 4 rejected under 35 U.S.C. 102 and claim(s) 6-8 rejected under 35 U.S.C. 103, applicant presented the argument 
“However, as amended, independent claim 1 recites that the second button is a button for decelerating the automatic driving vehicle to a speed in accordance with a duration of an operation of the second button by the operator. Watanabe fails to disclose this feature. Li, Sako, and Carey fail to cure the deficiencies of Watanabe. As such, Applicant respectfully submits that independent claim 1, and all claims that depend thereon, can no longer be rejected as anticipated by or obvious in view of Li, Watanabe, Sako, and Carey. Withdrawal of the rejections is respectfully requested.” 
Applicant's arguments have been fully considered, but are deemed moot in view of new grounds of rejection necessitated by Applicant's amendment.
 The newly cited reference Fairgrieve et al. is relied upon to teach “wherein the second button is a button for decelerating the automatic driving vehicle to a speed in accordance with a duration of an operation of the second button by the operator”
Examiner would like to note that previously claim 5 recited “wherein the second button is a button for decelerating the automatic driving vehicle to a speed in accordance with a number of times the second button is operated or a duration of an operation of the second button by the operator” where the now amended claim 1 recites “wherein the second button is a button for decelerating the automatic driving vehicle to a speed in accordance with a duration of an operation of the second button by the operator” which is a limitation narrower in scope necessitating new grounds of rejection.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20180292829 A1) in view of Fairgreive et al. (US 20150191169 A1, hereinafter known as Fairgreive).

Li was cited in a previous office action

Regarding claim 1 Li teaches A vehicle control device to be mounted in an automatic driving vehicle capable of running in an automatic driving mode, the vehicle control device comprising:
{Li 
abstract “System and method for a user to navigate an autonomous vehicle.”

para [0032] “Assume that vehicle 18 is an autonomous automobile for the purpose of illustrating embodiments. Vehicle 18 may include a vehicle control system 24 and driving system 70 responsible for vehicle navigation and driving respectively. System 24 may include a processor 10 and computer readable medium 12.”
} 
a first button for stopping the automatic driving vehicle while the automatic driving vehicle is running in the automatic driving mode, in response to an operation made by an operator; and
{ Li 

para [0083] “FIG. 15 shows an exemplary flow diagram describing an embodiment related to pushing a stop button according to the present invention. Assume that a vehicle is traveling on a road in autonomous mode and a user pushes a stop button at step 390. The stop button may be of button 54 of FIG. 6-A with the same functionality. Once the button is pushed, a signal is sent to a control system of the vehicle. As detection on surrounding environment is conducted continuously, measurement data is updated all the time. After the control system receives the signal of stop button, at steps 392 and 394, the system prepares to stop and starts to evaluate the surroundings using measurement results and map data retrieved from a storage device or Service Center. The control system may ascertain road marks and signs to determine whether it is allowed for roadside parking at step 396. If roadside parking is allowed and available, the control system may calculate a trajectory and stop the vehicle by roadside at step 400.”

} 
a second button for changing a speed of the automatic driving vehicle while the automatic driving vehicle is running in the automatic driving mode, in response to an operation made by the operator, and thereafter causing the automatic driving vehicle to continue running in the automatic driving mode.
{Li 
para [0138] “control system of an autonomous vehicle may be arranged to determine the speed of the vehicle autonomously. The system may choose a speed based on road conditions and speed of surrounding vehicles. In certain situations, the control system may be allowed to make a choice within a speed range. In such cases, the control system may be arranged to select a value in the middle of the range. Since some users may prefer a higher or lower speed, it may be designed that vehicle speed is adjustable within certain limits. For instance, a display of the vehicle may show an “Adjust Speed” icon and current speed. After a user taps the icon, two graphic objects like two arrows may appear on screen under a title “Change Speed”. The user may tap an arrow to increase the speed or the other to reduce the speed within an allowed range. Adjusted speed may be presented on the display. After receiving speed adjustment signals, the control system may send commands to a driving system which may change the vehicle speed accordingly.”

Where it is implied due to the context of the disclosure as a whole that the user is simply adjusting the speed of the vehicle while the vehicle continues to run autonomously. Autonomous operation is further implied due to the fact that the speed adjustment range is limited
}
wherein the second button is a button for decelerating the automatic driving vehicle 

{Li 
para [0138] “control system of an autonomous vehicle may be arranged to determine the speed of the vehicle autonomously. The system may choose a speed based on road conditions and speed of surrounding vehicles. In certain situations, the control system may be allowed to make a choice within a speed range. In such cases, the control system may be arranged to select a value in the middle of the range. Since some users may prefer a higher or lower speed, it may be designed that vehicle speed is adjustable within certain limits. For instance, a display of the vehicle may show an “Adjust Speed” icon and current speed. After a user taps the icon, two graphic objects like two arrows may appear on screen under a title “Change Speed”. The user may tap an arrow to increase the speed or the other to reduce the speed within an allowed range. Adjusted speed may be presented on the display. After receiving speed adjustment signals, the control system may send commands to a driving system which may change the vehicle speed accordingly.”
}

Li does not explicitly teach, wherein the second button is a button for decelerating the automatic driving vehicle to a speed in accordance with a duration of an operation of the second button by the operator, and thereafter causing the automatic driving vehicle to continue running in the automatic driving mode while maintaining the speed decelerated to.

However, Fairgrieve teaches wherein the second button is a button for decelerating the automatic driving vehicle to a speed in accordance with a duration of an operation of the second button by the operator, and thereafter causing the automatic driving vehicle to continue running in the automatic driving mode while maintaining the speed decelerated to.

{Fairgrieve

para [0002-0003] “In known vehicle speed control systems, typically referred to as cruise control systems, a set-speed for the vehicle may be initially set by manually bringing the vehicle up to the desired speed, and then manipulating a user-selectable user interface device, such as, for example, by manipulating (e.g., pressing) a pushbutton to set that speed as the set-speed. When the user wants to change the set-speed thereafter, the same or different user input device(s) may be manipulated to increase or decrease the set-speed.

While very simple in nature and easy to perform, the above-described process for adjusting the set-speed during operation of the cruise control system is not without its drawbacks. For example, when the set-speed is adjusted either up or down (i.e., increased or decreased), the adjustment must be performed in discrete and predetermined equal increments, typically, increments of 1 mph (or 1 kph, for example, for vehicles with speed displayed in metric units). As a result, if the new set-speed that the user wishes to change to is more than the amount of the predetermined increment, the user must either press the appropriate button multiple times or hold down the button for an extended period of time to pass through all of the intervening speeds between the current and new set-speeds before ultimately reaching the desired new set-speed.”

Where the longer the button is held the more the change in speed that occurs.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Watanabe to change speed based on duration of a button press because not only is it a common way to adjust speed during automatic speed control, e.g. cruise control, of a vehicle but it is simple and easy to perform for the user. (para [0002-0003] “by manipulating (e.g., pressing) a pushbutton to set that speed as the set-speed. When the user wants to change the set-speed thereafter, the same or different user input device(s) may be manipulated to increase or decrease the set-speed. While very simple in nature and easy to perform, the above-described process for adjusting the set-speed during operation of the cruise control system is not without its drawbacks. For example, when the set-speed is adjusted either up or down (i.e., increased or decreased), the adjustment must be performed in discrete and predetermined equal increments, typically, increments of 1 mph (or 1 kph, for example, for vehicles with speed displayed in metric units). As a result, if the new set-speed that the user wishes to change to is more than the amount of the predetermined increment, the user must either press the appropriate button multiple times or hold down the button for an extended period of time to pass through all of the intervening speeds”) 

Regarding claim 2, Li in view of Fairgrieve teaches The vehicle control device of claim 1. Li also teaches wherein the second button decelerates the automatic driving vehicle to a predetermined speed, and thereafter causes the automatic driving vehicle to continue running in the automatic driving mode while maintaining the speed decelerated to.

{Li 
para [0138] “control system of an autonomous vehicle may be arranged to determine the speed of the vehicle autonomously. The system may choose a speed based on road conditions and speed of surrounding vehicles. In certain situations, the control system may be allowed to make a choice within a speed range. In such cases, the control system may be arranged to select a value in the middle of the range. Since some users may prefer a higher or lower speed, it may be designed that vehicle speed is adjustable within certain limits. For instance, a display of the vehicle may show an “Adjust Speed” icon and current speed. After a user taps the icon, two graphic objects like two arrows may appear on screen under a title “Change Speed”. The user may tap an arrow to increase the speed or the other to reduce the speed within an allowed range. Adjusted speed may be presented on the display. After receiving speed adjustment signals, the control system may send commands to a driving system which may change the vehicle speed accordingly.”

Where the vehicle is allowing the user to adjust a speed using touch and the vehicle is adjusting to that speed. As discussed in the claim 1 rejection this is done during autonomous operation. As a length of time of speed maintenance is not stated in the claims, any amount of time, even brief, operating at the speed decelerated could be considered to maintaining the speed decelerated. Furthermore, as the speed adjustment is based on user preference it is implied that the speed would be maintained for an extended period to coincide with user preference.
}


Regarding claim 4, Li in view of Fairgrieve teaches The vehicle control device of claim 1. Li also teaches wherein the second button is a button for causing the automatic driving vehicle to continue running in the automatic driving mode, without stopping the automatic driving vehicle, also in a case where the operator continues operation.

{Li 
para [0066] “Back to step 178, if a user wants to waste no time, the user may push any navigational button, such as “Forward” or “Backward/U-turn” button. After the control system receives a signal caused by the button pushing act, it may calculate a trajectory and transmit signals to a driving system of the vehicle and the driving system may get the vehicle to move immediately. For instance, after any of the navigational buttons is pushed, the control system may make the vehicle reverse to back out of a parking space and then go forward autonomously. Thus, besides pushing a start button, a use may also push a navigational button to make a vehicle start a journey a little bit sooner.”

It is not stated how long the operator continues operation thus any amount of were the operator operates may be considered continuing operation.
}



Regarding claim 6, Li in view of Fairgrieve teaches The vehicle control device of claim 1. Fairgrieve further teaches wherein the second button is a button for accelerating the automatic driving vehicle to a speed in accordance with a number of times the second button is operated or a duration of the operation of the second button by the operator, in response to an operation of the second button made by the operator while the automatic driving vehicle is running at the speed decelerated to, and thereafter causing the automatic driving vehicle to continue running in the automatic driving mode while maintaining the speed accelerated.
{Fairgrieve

para [0002-0003] “In known vehicle speed control systems, typically referred to as cruise control systems, a set-speed for the vehicle may be initially set by manually bringing the vehicle up to the desired speed, and then manipulating a user-selectable user interface device, such as, for example, by manipulating (e.g., pressing) a pushbutton to set that speed as the set-speed. When the user wants to change the set-speed thereafter, the same or different user input device(s) may be manipulated to increase or decrease the set-speed.

While very simple in nature and easy to perform, the above-described process for adjusting the set-speed during operation of the cruise control system is not without its drawbacks. For example, when the set-speed is adjusted either up or down (i.e., increased or decreased), the adjustment must be performed in discrete and predetermined equal increments, typically, increments of 1 mph (or 1 kph, for example, for vehicles with speed displayed in metric units). As a result, if the new set-speed that the user wishes to change to is more than the amount of the predetermined increment, the user must either press the appropriate button multiple times or hold down the button for an extended period of time to pass through all of the intervening speeds between the current and new set-speeds before ultimately reaching the desired new set-speed.”

Where the longer the button is held or the more presses that occur the more the change in speed that occurs.
}


Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20180292829 A1) in view of Fairgreive et al. (US 20150191169 A1, hereinafter known as Fairgreive) and Sako et al. (US 20170123423 A1, hereinafter known as Sako).

Sako was cited in a previous office action

Regarding claim 7, Li in view of Fairgrieve teaches The vehicle control device of claim 1. Li also teaches 

wherein the first button is an 
{ Li 

para [0083] “FIG. 15 shows an exemplary flow diagram describing an embodiment related to pushing a stop button according to the present invention. Assume that a vehicle is traveling on a road in autonomous mode and a user pushes a stop button at step 390. The stop button may be of button 54 of FIG. 6-A with the same functionality. Once the button is pushed, a signal is sent to a control system of the vehicle. As detection on surrounding environment is conducted continuously, measurement data is updated all the time. After the control system receives the signal of stop button, at steps 392 and 394, the system prepares to stop and starts to evaluate the surroundings using measurement results and map data retrieved from a storage device or Service Center. The control system may ascertain road marks and signs to determine whether it is allowed for roadside parking at step 396. If roadside parking is allowed and available, the control system may calculate a trajectory and stop the vehicle by roadside at step 400.”

} 

the second button is a button provided on a touch panel, the button for decelerating the automatic driving vehicle to a predetermined speed in response to a pressing operation or a touch operation by the operator, and thereafter causing the automatic driving vehicle to continue running in the automatic driving mode while maintaining the speed decelerated to.

{Li 
para [0138] “Since some users may prefer a higher or lower speed, it may be designed that vehicle speed is adjustable within certain limits. For instance, a display of the vehicle may show an “Adjust Speed” icon and current speed. After a user taps the icon, two graphic objects like two arrows may appear on screen under a title “Change Speed”. The user may tap an arrow to increase the speed or the other to reduce the speed within an allowed range.”

Where the display can be touched to receive the speed reduction input and is thus a touch panel. As discussed in the claim 1 rejection this is done during autonomous operation. As a length of time of speed maintenance is not stated in the claims, any amount of time, even brief, operating at the speed decelerated could be considered to maintaining the speed decelerated. Furthermore, as the speed adjustment is based on user preference it is implied that the speed would be maintained for an extended period to coincide with user preference.
}

Li in view of Fairgrieve does not explicitly teach, wherein the first operation device is an emergency stop button for urgently stopping the automatic driving vehicle in response to a pressing operation by the operator,

However, Sako teaches wherein the first operation device is an emergency stop button for urgently stopping the automatic driving vehicle in response to a pressing operation by the operator,

{Sako

para [0196] “In a case where a failure unexpectedly occurs in the automatic driving mode, for example, by pressing an emergency response button (not shown in the drawings), or by preparing a menu for an emergency response on the touch panel 112 and carrying out a touch operation to it, the automatic driving mode is released, whereby the automatic driving vehicle reduces speed thereof rapidly, and stops at a side strip”

}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Fairgrieve to incorporate the teachings of Sako to have an emergency stop button for urgently stopping the vehicle because if there is a failure or hazard present the vehicle may need to be stopped rapidly to ensure improved safety.


Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20180292829 A1) in view of Fairgreive et al. (US 20150191169 A1, hereinafter known as Fairgreive) and Carey et al. (No Pedal to the Metal in GM's Planned Self-Driving Cruise AV Car; hereinafter known as Carey).

Carey was cited in a previous office action

Regarding claim 8, Li in view of Fairgrieve teaches The vehicle control device of claim 1. 

Li does not teach, wherein the automatic driving vehicle is a vehicle having neither an acceleration pedal nor a brake pedal.

However, Carey teaches wherein the automatic driving vehicle is a vehicle having neither an acceleration pedal nor a brake pedal.

{Carey

Page 2 “General Motors Co is seeking U.S. government approval for a fully autonomous car - one without a steering wheel, brake pedal or accelerator pedal - to enter the automaker's first commercial ride-sharing fleet in 2019, executives said.”

}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Fairgrieve to incorporate the teachings of Carey to have the autonomous vehicle have no brake or accelerator pedals, as if the vehicle is autonomous and speed and stopping control is performed using buttons, there is no need for pedals and cost can be saved by not installing them.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668